Exhibit 10.2

 

QUIDEL CORPORATION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 27, 2007 and entered into by and among QUIDEL CORPORATION, a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages hereof (“Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, “Agent”), and, for purposes
of Section 5 hereof, each of the Guarantors listed on the signature pages hereof
(“Guarantors”), and is made with reference to that certain Credit Agreement
dated as of January 31, 2005, as amended to the date hereof by that certain
Limited Waiver of Credit Agreement dated as of May 10, 2005, as further amended
by that certain First Amendment to Credit Agreement dated as of June 24, 2005,
as further amended by that certain Second Amendment to Credit Agreement dated as
of September 1, 2005, and as further amended by that certain Third Amendment to
Credit Agreement dated as of April 5, 2007 (as so amended, the “Credit
Agreement”), by and among Borrower, Lenders and Agent.  Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower and Lenders desire to amend the Credit Agreement as set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.              AMENDMENT TO THE CREDIT AGREEMENT

 

The Credit Agreement is hereby amended in its entirety to read in full as set
forth on Exhibit A hereto.

 

Section 2.              CONDITIONS TO EFFECTIVENESS

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Fourth Amendment Effective Date”):

 

A.            On or before the Fourth Amendment Effective Date, Borrower shall
deliver to Lenders (or to Agent for Lenders with sufficient originally executed
copies, where appropriate, for each Lender and its counsel) the following, each,
unless otherwise noted, dated the Fourth Amendment Effective Date:

 

(i)            A good standing certificate of Borrower from the Secretary of
State of the State of Delaware, dated a recent date prior to the Fourth
Amendment Effective Date;

 

--------------------------------------------------------------------------------


 

(ii)           A certificate, dated as of the Fourth Amendment Effective Date,
of its corporate secretary or an assistant secretary of Borrower, certifying
that there have been no changes in its Certificate of Incorporation and its
Bylaws from the form of Certificate of Incorporation and Bylaws previously
delivered to Lenders;

 

(iii)          Resolutions of its Board of Directors approving and authorizing
the execution, delivery, and performance of this Amendment, certified as of the
Fourth Amendment Effective Date by its corporate secretary or an assistant
secretary as being in full force and effect without modification or amendment;

 

(iv)          Signature and incumbency certificates of its officers executing
this Amendment; and

 

(v)           Executed copies of this Amendment executed by Borrower and each
Guarantor.

 

B.            On or before the Fourth Amendment Effective Date, Borrower shall
pay to counsel to Agent all outstanding Attorney Costs owing to counsel to Agent
(including Attorney Costs incurred in connection with this Amendment).

 

C.            On or before the Fourth Amendment Effective Date, all corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Agent, acting on behalf of Lenders, and its counsel shall be
satisfactory in form and substance to Agent and such counsel, and Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Agent may reasonably request.

 

Section 3.              BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

 

A.            Corporate Power and Authority.  Each Loan Party has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.

 

B.            Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of each Loan Party.

 

C.            No Conflict.  The execution and delivery by each Loan Party of
this Amendment and the performance by such Loan Party of the Amended Agreement
and the other Loan Documents do not and will not (i) violate any provision of
any law or any governmental rule or regulation applicable to such Loan Party or
any of its Subsidiaries, the Certificate or Articles of Incorporation or Bylaws
of such Loan Party or any of its Subsidiaries or any order, judgment or

 

2

--------------------------------------------------------------------------------


 

decree of any court or other agency of government binding on such Loan Party or
any of its Subsidiaries, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Loan Party or any of its Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Loan Party or any of its Subsidiaries, or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of such Loan Party or any of its Subsidiaries.

 

D.            Governmental Consents.  The execution and delivery by Borrower and
Guarantors of this Amendment and the performance by Borrower and Guarantors of
the Amended Agreement and the other Loan Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.

 

E.             Binding Obligation.  This Amendment has been duly executed and
delivered by each Loan Party and this Amendment and the Amended Agreement are
the legally valid and binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

F.             Incorporation of Representations and Warranties From Credit
Agreement.  The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Fourth Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

 

G.            Absence of Default.  No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute a Default or an Event of Default.

 

Section 4.              COLLATERAL

 

A.            Termination.  As of the Fourth Amendment Effective Date, (i) the
Security Agreement, Control Agreements and any and all other agreements,
instruments and documents in effect as of the Fourth Amendment Effective Date
pursuant to which Liens are granted or purported to be granted to Agent in
Collateral securing all or part of the Obligations will be automatically
terminated and of no further force and effect and (ii) all Liens granted by the
Loan Documents to secure the Obligations under the Credit Agreement and other
Loan Documents in effect as of the Fourth Amendment Effective Date will be
automatically terminated and released and of no further force and effect without
any further action by Agent or Lenders.

 

B.            Deliveries by Agent.  As soon as practicable after the Fourth
Amendment Effective Date, Agent (a) shall deliver to Borrower (i) a UCC-3
termination statement with respect to each UCC-1 financing statement filed in
connection with Loan Documents (and Agent and each Lender hereby authorize
Borrower to file such UCC-3 termination statements on behalf

 

3

--------------------------------------------------------------------------------


 

of the Agent and the Lenders), and (ii) each original certificate (or an
affidavit of loss with respect thereto) set forth on Schedule I hereto and (b)
will execute terminations of the Control Agreements and such other documents and
instruments and take such other actions, in each case as required under Law to
release any remaining Liens on the Collateral.

 

Section 5.              MISCELLANEOUS

 

A.            Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)              On and after the Fourth Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Agreement.

 

(ii)             Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)            The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Agent or any Lender
under, the Credit Agreement or any of the other Loan Documents.

 

B.            Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in Section 10.4 of the Credit Agreement incurred by Agent
and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Borrower.

 

C.            Headings.  Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

D.            Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING
WITHOUT LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA),
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.             Counterparts; Effectiveness.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Amendment (other than the
provisions of

 

4

--------------------------------------------------------------------------------


 

Section 1 hereof, the effectiveness of which is governed by Section 2 hereof)
shall become effective upon the execution of a counterpart hereof by Borrower
and all Lenders and receipt by Borrower and Agent of written or telephonic
notification of such execution and authorization of delivery thereof.  This
Amendment is an amendment of the Credit Agreement and is not an amendment and
restatement of the Credit Agreement.

 

Section 6.              ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

 

Each Guarantor hereby acknowledges that it has read this Amendment and consents
to the terms thereof, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of each Guarantor under its
applicable Guaranty shall not be impaired or affected and the applicable
Guaranty are, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects.  Each Guarantor further agrees that
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendment to
the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

 

 

QUIDEL CORPORATION

 

 

 

By:

/s/ John M. Radak

 

 

Name: John M. Radak

 

Title: Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

PACIFIC BIOTECH, INC.

 

 

 

 

 

By:

/s/ John M. Radak

 

 

Name: John M. Radak

 

Title: Secretary & Treasurer

 

 

 

 

 

METRA BIOSYSTEMS, INC.

 

 

 

 

 

By:

/s/ John M. Radak

 

 

Name: John M. Radak

 

Title: Secretary & Treasurer

 

 

 

 

 

OSTEO SCIENCES CORPORATION

 

 

 

 

 

By:

/s/ John M. Radak

 

 

Name: John M. Radak

 

Title: Secretary & Treasurer

 

 

 

 

 

LITMUS CONCEPTS, INC.

 

 

 

 

 

By:

/s/ John M. Radak

 

 

Name: John M. Radak

 

Title: Secretary & Treasurer

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Geoffrey C. Wilson

 

 

Name: Geoffrey C. Wilson

 

Title: Vice President

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Geoffrey C. Wilson

 

 

Name: Geoffrey C. Wilson

 

Title: Vice President

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CREDIT AGREEMENT

 

See Attached

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ORIGINAL CERTIFICATES

 

COMPANY

 

HOLDER

 

CERTIFICATE
NO.

 

SHARES

 

 

 

 

 

 

 

 

 

Litmus Concepts, Inc.

 

Quidel Corporation

 

C-1

 

1,000

 

 

 

 

 

 

 

 

 

Metra Biosystems, Inc.

 

Quidel Corporation

 

C-1

 

1,000

 

 

 

 

 

 

 

 

 

Osteo Sciences Corporation

 

Metra Biosystems, Inc.

 

C-1

 

100

 

 

 

 

 

 

 

 

 

Pacific Biotech, Inc.

 

Quidel Corporation

 

C-1

 

100

 

 

--------------------------------------------------------------------------------